         Case 2:19-cr-00659-DMG Document 15 Filed 10/31/19 Page 1 of 8 Page ID #:45



 1

 2

 3                                                                              n
                                                                                ~"~ ~
                                                                                   ~:       p
 4
                                                                               ~~~
                                                                               v
                                                                               '_r~         ~
 5                                                                                      ~   ~
                                                                                .- =;.n
                                                                                    ~,...
 6                                                                       It      j'~~
                                                                           1
                                                                           ~     [,
                                                                                  ~ ~           ~~
     i                                                                            ~/ ~^
 7
                                                                           ~;           r '' ~
 8                              UNITED STATES DISTRICT COURT                            T~

 9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                   June 2019 Grand Jury

11       UNITED STATES OF AMERICA,             ~     ~o   Q Q ~ ~c   I     ~(I~,~

12                 Plaintiff,                      I N D I C T M E N T

13                       v.                        [18 U.S.C. ~ 1344(2): Bank Fraud;
                                                   18 U.S.C. ~ 1343: Wire Fraud; 18
14       FEREIDOUN CHAPARLI,                                ThefA(a181U:S
           Aka "Fred Chaparli,"                    Identity
                                                          Y              Aggr§V1014:
15                                                 False Statements to a Financial
                   Defendant.                      Institution]
16

17

18            The Grand Jury charges:

19                                         COUNT ONE

20                                  [18 U.S.C. ~ 1344(2)]

21       A.   INTRODUCTORY ALLEGATIONS

22            At all times relevant to this Indictment:

23            1.   Alaska Federal Credit Union ("AFCU") was a financial

24       institution insured by the National Credit Union Administration.

25       B.   THE FRAUDULENT SCHEME

26            2.   Beginning on a date unknown to the Grand Jury, and

27       continuing through at least on or about September 19, 2016, in Orange

28       County, within the Central District of California, and elsewhere,
     Case 2:19-cr-00659-DMG Document 15 Filed 10/31/19 Page 2 of 8 Page ID #:46



 1   defendant FEREIDOUN CHAPARLI, also known as (~~aka") ~~Fred Chaparli,"

 2   ~`~CHAPARLI"), knowingly and with the intent to defraud, devised,

 3   executed, and attempted to execute a scheme to obtain money, funds,

 4   credits, assets, and other property in the custody and control of

 5   AFCU by means of material false and fraudulent pretenses,

 6   representations, and promises, and the concealment of material facts.

 7        3.   The fraudulent scheme operated in the following manner:

 8             a.    Defendant CHAPARLI would prepare and would cause to be

 9   prepared fraudulent Schedule C business net profit and loss tax

10   return documents.

11             b.    To induce AFCU to issue a loan for a 2007 Bentley

12   Continental automobile, defendant CHAPARLI would submit the

13   fraudulent Schedule C forms to a car dealership ("Car Dealership 1")

14   and to AFCU.   In doing so, defendant CHAPARLI would falsely represent

15   to Car Dealership 1 and to AFCU that he filed the fraudulent Schedule

16   C forms and reported the income reflected on those forms to the

17   Internal Revenue Service ("IRS") during certain tax years, concealing

18   from Car Dealership 1 and AFCU that, in truth and in fact, CHAPARLI

19   never filed Schedule C forms with the IRS during those tax years.

20             c.    Based, in part, on defendant CHAPARLI's material false

21   and fraudulent representations regarding his tax return documents,

22   AFCU granted CHAPARLI's loan application and financed the purchase of

23   the Bentley.

24   //

25   //

26   //

27   //

28   //
     Case 2:19-cr-00659-DMG Document 15 Filed 10/31/19 Page 3 of 8 Page ID #:47



 1   C.   EXECUTION OF THE FRAUDULENT SCHEME

 2        4.   On or about September 19, 2016, in Orange County, within

 3   the Central District of California, and elsewhere, defendant CHAPARLI

 4   caused two fraudulent Schedule C business net profit and loss tax

 5   return forms stating that CHAPARLI reported to the IRS ~~$300,651" in

 6   "net profit" in 2014 and "$337,323" in "net profit" in 2015 from his

 7   business, Wholesale General Merchandise, to be submitted to AFCU,

 8   which constituted an execution of the fraudulent scheme.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           3
      Case 2:19-cr-00659-DMG Document 15 Filed 10/31/19 Page 4 of 8 Page ID #:48



 1                               COUNTS TWO AND THREE

 2                                 [18 U.S.C. ~ 1343]

 3   A.   THE SCHEME TO DEFRAUD

 4        5.    Beginning on an unknown date and continuing through at

 5   least on or about May 31, 2018, in Los Angeles County, within the

 6   Central District of California, and elsewhere, defendant FEREIDOUN

 7   CHAPARLI, also known as (~~aka") ~~Fred Chaparli," (~~CHAPARLI"),

 8   knowingly and with intent to defraud, devised, participated in, and

 9   executed a scheme to defraud Woodside Credit Union ("Woodside") and

10   Putnam Leasing ("Putnam"), exotic car finance lenders, as to material

11   matters, and to obtain money and property from Woodside and Putnam,

12   b y means of material false and fraudulent pretenses, representations,

13   and promises, and the concealment of material facts.

14        6.    The scheme to defraud operated, in substance, in the

15   following manner:

16              a.    Defendant CHAPARLI would prepare and cause to be

17   prepared fraudulent Form 1040 and fraudulent Schedule C business net

18   profit and loss personal income tax return documents.

19              b.    To induce Woodside and Putnam to issue loans for

20   luxury cars, defendant CHAPARLI would submit and cause to be

21   submitted the fraudulent tax return documents to two car dealerships

22   ("Car Dealership 1" and "Car Dealership 2") and to Woodside and

23   Putnam.

24              c.    In doing so, defendant CHAPARLI would falsely

25   represent that he filed the fraudulent tax return documents and

26   reported the income reflected on the documents to the Internal

27   Revenue Service ("IRS") during certain tax years, concealing from Car

28   Dealership 1, Car Dealership 2, Woodside, and Putnam the true Form

                                            4
     Case 2:19-cr-00659-DMG Document 15 Filed 10/31/19 ~,Page 5 of 8 Page ID #:49



 1   1040 tax return forms that CHAPARLI actually filed with the IRS, as

 2   well as the fact that CHAPARLI never filed Schedule C tax returns

 3   with the IRS during the claimed tax years.

 4              d.    On or about March 14, 2017, in order to finance the

 5   purchase of a 2006 Lamborghini Murcielago automobile, defendant

 6   CHAPARLI submitted and caused to be submitted a loan application from

 7   Car Dealership 1 in Costa Mesa, California to Putnam's headquarters

 8   in Greenwich, Connecticut.      As proof of his purported income,

 9   defendant CHAPARLI caused fraudulent Schedule C business net profit

10   and loss personal income tax return documents to be submitted to

11   Putnam.

12              e.   On or about May 31, 2018, in order to finance the

13   purchase of a 2012 Lamborghini Aventador automobile, defendant

14   CHAPARLI submitted and caused to be submitted a loan application from

15   Car Dealership 2 in Calabasas, California to Woodside.           As purported

16   proof of his income, defendant CHAPARLI caused a fraudulent form 1040

17   personal income tax return document to be submitted to Woodside.

18             f.    Based, in part, on defendant CHAPARLI's material false

19   and fraudulent representations regarding his tax return documents,

20   Woodside and Putnam granted CHAPARLI's loan application and financed

21   the purchases of the two Lamborghinis.

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                            5
     Case 2:19-cr-00659-DMG Document 15 Filed 10/31/19 Page 6 of 8 Page ID #:50



 1   B.   ITEMS WIRED

 2        7.      On or about the following dates, within the Central

 3   District of California, and elsewhere, for the purpose of executing

 4   the scheme to defraud, defendant CHAPARLI caused the transmission of

 5   the following items by means of wire communication in interstate and

 6 , foreign commerce:

 7        COUNT        DATE            ITEM WIRED

 8        TWO         3/14/2017        CHAPARLI's 2014 and 2015 fraudulent
                                       Schedule C tax return forms transmitted
 9                                     from Car Dealership 1 in Costa Mesa,
                                       California, to Putnam's headquarters in
10
                                       Greenwich, Connecticut
11

12        THREE       5/31/2018       CHAPARLI's credit reporting data
                                      transmitted from Equifax Inc. in
13                                    Atlanta, Georgia, to Woodside in
                                      Newport Beach, California, and to Car
14                                    Dealership 2 in Calabasas, California
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 2:19-cr-00659-DMG Document 15 Filed 10/31/19 Page 7 of 8 Page ID #:51



 1                                    COUNT FOUR

 2                            [18 U.S.C. ~ 1028A(a)(1)]

 3        On or about May 31, 2018, in Los Angeles County, within the

 4   Central District of California, defendant FEREIDOUN CHAPARLI, also

 5   known as ("aka") "Fred Chaparli," ("CHAPARLI") knowingly possessed

 6   and used, without lawful authority, means of identification that

 7   defendant CHAPARLI knew belonged to another person during and in

 8   relation to the offense of Wire Fraud, a felony violation of Title

 9   18, United States Code, Section 1343, as charged in Count Three of

10   this Indictment.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           7
     Case 2:19-cr-00659-DMG Document 15 Filed 10/31/19 Page 8 of 8 Page ID #:52



 1                                     COUNT FIVE

 2                                [18 U.S.C. ~ 1014]

 3        On or about September 19, 2016, in Orange County, within the

 4   Central District of California, and elsewhere, defendant FEREIDOUN

 5   CHAPARLI, also known as (~~aka") ~~Fred Chaparli," (~~CHAPARLI")

 6   knowingly made false statements and reports for the purpose of

 7   influencing the action of Alaska Federal Credit Union ("AFCU"), an

 8   institution the accounts of which were insured by the National Credit

 9   Union Administration, in connection with defendant CHAPARLI's

10   application to obtain a loan.      Specifically, in an application for a

11   loan from AFCU to buy a 2007 Bentley Continental automobile,

12   defendant CHAPARLI caused two fraudulent Schedule C business net

13   profit and loss tax return forms for 2014 and 2015 to be submitted to

14   AFCU, when, in truth and in fact, as defendant CHAPARLI then well

15   knew, he never filed Schedule C returns with the IRS those tax years.

16                                              A TRUE BILL

17
                                                              /~
18                                              Foreperson

19
     NICOLA T. HANNA
20   United States Attorney

21             ~—
       ~
       ~ '1~

22   PATRICK R. FIT GERALD
     Assistant United States Attorney
23   Chief, National Security Division

24   CHRISTOPHER D. GRIGG
     Assistant United States Attorney
25   Chief, Terrorism and Export Crimes
     Section
26

27   WILLIAM M. ROLLINS
     Assistant United States Attorney
28   Terrorism and Export Crimes Section

                                           8
